 

Case 1:19-Cr-00236-AKH Document 7 Filed 04/04/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHER_N DISTRICT OF NEW YORK

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ X

UNITED STATES OF AMERICA : INDICTMENT

19‘§'@ cmM ms

SAMUEL OLANIYI OLADIMEJI ,

---~"~_1

 

Defendant. § \MJSDC:§P\A

]'\f`xl ' x 1

}'\. \LLY FH_ ED

__________________X

CO`l'J'NT ONE

‘!‘…§ 111¥DM2919_

*L~

 

(Wire Fraud)

 

 

The Grand Jury charges:

l. From at least in or about January 2019 up to and
including at least in or about February 2019, in the Southern
District of New York and elsewhere, SAMUEL OLANIYI OLADIMEJI, the
defendant, willfully and knowingly, having devised and intending

to devise a scheme and artifice to defraud, and for obtaining money

hand property by means of false and fraudulent pretenses,

representations, and promises, did transmit and cause to be
transmitted by means of wire, radio, and television communication
in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds, for the purpose of executing such scheme and
artifice, to wit, SAMUEL OLANIYI OLADIMEJI received wire transfers
from a victim of a fraud scheme into a bank account controlled by

OLADIMEJI and then withdrew or transferred said funds.

Case 1:19-Cr-00236-AKH Document 7 Filed 04/04/19 Page 2 of 4

(Title 18, United States Code, Sections 1343 and 2.)

FORFEITURE ALLEGATION

 

2. As a result of committing the offense alleged in Count
One of this Indictment, SAMUEL OLANIYI OLADIMEJI, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1)(c) and Title 28, United States Code,
Section 2461(€), any and all property, real and personal, that
constitutes, or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense.

Substitute Assets Provision
3. If any of the above-described forfeitable property, as

a result of any act or omission of the defendants

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

,\P"

Case 1:19-Cr-00236-AKH Document 7 Filed O4/O4/19 Page 3 of 4

Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property,

(Title 18, United States Code, Section 98l;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

dow

OREPERSON

 

_v
2“

q _,)\

Case 1:19-Cr-00236-AKH Document 7 Filed O4/O4/19 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
'V.
SAMUEL OLANIYI OLADIMEJI,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 1343 and 2)

GEOFFREY S. BERMAN
United States Attorney

 

M"

Forepe§son

 

)‘Z`V@ @\\,» 2< T\QD\Q'<M@\YT
q
W\)>r% ?efbe@r\ w.L/Ev<<c<?>c@oc»& . H)%\\ Zé€>

,._

`\W\’\€e\ \\/As`/ c §§

